
	
		I
		111th CONGRESS
		2d Session
		H. R. 6567
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2010
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve and
		  make permanent the Department of Veterans Affairs loan guarantee for the
		  purchase of residential cooperative housing units, and for other
		  purposes.
	
	
		1.Improvement of Department of
			 Veterans Affairs loan guarantee for purchase of residential cooperative housing
			 unitsSection 3710 of title
			 38, United States Code, is amended—
			(1)in subsection
			 (a)(12), by striking and before the date that is five years after that
			 date,; and
			(2)in subsection (h),
			 by—
				(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
				(B)by inserting after
			 paragraph (1) the following new paragraph (2):
					
						(2)In prescribing regulations to carry out
				subsection (a)(12) the Secretary shall ensure that a loan for the purchase of
				stock or membership in a cooperative housing corporation that has been reviewed
				and approved by a lender approved by the Federal National Mortgage Association
				is not denied solely because the cooperative housing corporation—
							(A)is
				not preapproved by the Federal National Mortgage Association; or
							(B)is an affordable limited equity
				cooperative.
							.
				
